UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL BORGES,
                               Plaintiff,
                   -against-
                                                                    20-CV-1685 (CM)
SCHENECTADY COUNTY JAIL; JOHN
DOE; JOHN DOE; SCHENECTADY                                        TRANSFER ORDER
COUNTY JAIL MEDICAL SERVICES;
AN EMPLOYEE OF CORR. MED. INC.;
JOHN DOE 1-4; JOHN DOE 1-4,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Washington Correctional Facility in Comstock,

Washington County, New York, brings this pro se action under 42 U.S.C. § 1983, alleging that

the defendants violated his federal constitutional rights. For the following reasons, the Court

transfers this action to the United States District Court for the Northern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.

Under § 1391(c), a “natural person” resides in the district where the person is domiciled, and an

“entity with the capacity to sue and be sued” resides in any judicial district where it is subject to

personal jurisdiction with respect to the civil action in question. See 28 U.S.C. § 1391(c)(1), (2).

       Plaintiff alleges that the defendants were deliberately indifferent to his medical needs

while he was detained in the Schenectady County Jail. Because Plaintiff does not allege that any
defendant resides in this district 1 or that a substantial part of the events or omissions giving rise

to his claim arose in this district, venue is not proper in this Court under § 1391(b)(1), (2).

Plaintiff’s claims arose in Schenectady County, which is in the Northern District of New York.

See 28 U.S.C. § 112(a). Accordingly, venue lies in the Northern District of New York, 28 U.S.C.

§ 1391(b)(2), and the Court transfers this action to the United States District Court for the

Northern District of New York, 28 U.S.C. § 1406(a).

                                           CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court further directs the Clerk of Court to transfer this action to the

United States District Court for the Northern District of New York. Whether Plaintiff should be

permitted to proceed further without prepayment of fees is a determination to be made by the

transferee court. A summons shall not issue from this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       February 27, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         1
        Plaintiff fails to provide addresses for any of the defendants. The named defendants
whose addresses are readily apparent – the Schenectady County Jail and the Schenectady County
Jail Medical Services – do not reside in this District.

                                                   2
